DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Regarding amended limitation of claim 2, Applicant alleges that Liss does not disclose [1] “measure a deviation of a current associated with a media presentation device over at least a threshold duration of time, the deviation of the current relative to a first measured value of the current” and [2] “determine, based on whether the deviation of the current was less than a threshold percentage of the first measured value of the current, whether the media presentation device was in a static display state at a time corresponding to an exception reported by a media device meter.”  After further reviewing Liss reference, Examiner respectfully disagrees. Regarding [1] limitation, Liss discloses (¶0086, ¶0087) when the current/power measurement is between the OFF and ON thresholds for a delay period, it is determined that the presentation device is in low power consuming state; (¶0084) ON threshold matches to a value stored in the storage device, where (¶0037) the ON threshold value is generated based on the identified/measured power draw.  Regarding [2] limitation, Liss discloses (¶0087, ¶0092) how the system determines the presentation device state when the power/current of the device remains below/less than ON threshold value (measured power value) for a predetermined time period as represented in Fig. 11 (between T7-T9).  Therefore, it moots Applicant’s argument, and the rejection is maintained.
See the updated rejection below.

Double Patenting
Claims 2-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 10,856,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 8-10, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2013/0215006 to Liss (“Liss”).
Regarding claim 2, “An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least” reads on the method/apparatus that stored an indication that the information presentation device is in an indeterminate state (abstract) disclosed by Liss and represented in Fig. 1.  Liss further discloses (¶0097, ¶0098) that the system stores machine readable instructions on the tangible storage medium executed by the processor as represented in Fig. 16.
As to “measure a deviation of a current associated with a media presentation device over at least a threshold duration of time, the deviation of the current relative to a first measured value of the current” Liss discloses (¶0086, ¶0087) when the current/power measurement is between the OFF and ON thresholds for a delay period, it is determined that the presentation device is in low power consuming state; (¶0084) ON threshold matches to a value stored in the storage device, where (¶0037) the ON threshold value is generated based on the identified/measured power draw; (¶0092) during the indeterminate state, the received power measurement remains below the ON state threshold for a delay period where this period is determined as low power consuming/incorrect state (the time of exception) as represented in Fig. 11 (elements T7-T8-T9).
As to “determine, based on whether the deviation of the current was less than a threshold percentage of the first measured value of the current, whether the media presentation device was in a static display state at a time corresponding to an exception reported by a media device meter” Liss discloses (¶0087, ¶0092) how the system determines the presentation device state when the power/current of the device remains below/less than ON threshold value (measured power value) for a predetermined time period as represented in Fig. 11 (between T7-T9); (¶0023, ¶0050) when the inaccurate/incorrect state of the presentation device is detected, the calibrator of the meter recalibrate by determining currently enabled power mode of the presentation device; (¶0045) the meter determines whether the information presentation device is ON or OFF at a given time. Liss further discloses (¶0023, ¶0087, ¶0088, ¶0099, ¶0101) that the determination is made using the current/power measurements that the presentation device in low power stable state and still in an ON state as represented in Fig. 11 (between elements T7, T9).
As to “process the exception reported by the media device meter based on a determination that the media presentation device was in the static display state” Liss discloses (¶0043, ¶0067, ¶0109) that when the incorrect power state is detected, the system determines the correct power state using the current/power measurements and adjusts it accordingly.

Regarding claim 3, “The apparatus of claim 2, wherein to process the exception, the processor circuitry is to flag the exception as correct in response to the determination that the media presentation device was in the static display state” Liss discloses (¶0061, ¶0064, ¶0065) that when a requisite number of transition indications (e.g., running average values differing from previously logged values by at least a threshold amount have occurred, the flag is set to enable a new value to be logged rather than logging the same value from a previous iteration; by utilizing a flag to determine whether to log a new value (e.g., the current running average value 512) or the previously logged value 552, the example power logger 424 minimizes logging values due to short-term deviations in running average values 512 as represented in Fig. 5.

Regarding claim 8, “The apparatus of claim 2, wherein the current is measured with at least one of the media device meter or a sensor that is to monitor current drawn by the media presentation device” Liss discloses (¶0034, ¶0035) that the sensor monitors the amount of power/current drawn from the power source by the information presentation device and communicates this information to the meter device as represented in Fig. 1.

Regarding claim 9, see rejection similar to claim 2.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 8.

Regarding claim 16, see rejection similar to claim 2.

Regarding claim 17, see rejection similar to claim 3.

Regarding claim 21, see rejection similar to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liss in view of US PG Pub 2016/0295279 to Srinivasan (“Srinivasan”).
Regarding claim 4, Liss meets all the limitations of the claim except “The apparatus of claim 2, wherein the processor circuitry is to determine whether the media presentation device was in a muted viewing state at the time of the exception in response to a determination that the media presentation device was not in the static display state, the processor circuitry to determine whether the media presentation device was in the muted viewing state based on an audio level associated with the media presentation device at the time of the exception.”  However, Srinivasan discloses (¶0021, ¶0087) that when the metering device obtains false and/or erroneous data from the media presentation device that the device is turned off, then (¶0090, ¶0092) the system recalibrates/modifies the presentation device values by monitoring audio signal of the presentation device; (¶0052, ¶0057, ¶0065, ¶0087) the system determines that the presentation device is muted and not outputting audio during the time period without detecting audio as represented in Fig. 8 (elements 812, 818-822, 804, 806).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Liss’ system by determining whether device was in a muted state at the time of the exception as taught by Srinivasn in order to avoid erroneous audience measurement stemming from audio that is not emanating from the media presentation device of interest (¶0017).

Regarding claim 5, “The apparatus of claim 4, wherein the processor circuitry is to flag the exception as correct in response to a determination that the media presentation device was in the muted viewing state” Srinivasn discloses (¶0090, ¶0091) that results of the comparison of vectors to determine media presentation device state are evaluated to determine whether reference vector coefficients should be recalibrated.  For example, if the determination of the state of the presentation device is incorrect (818, 820, 822, 804) then the reference vector factor is recalibrated, and if it is correct (818, 822, END) then the system continues to monitor/ends as represented in Fig. 8.

Regarding claim 6, “The apparatus of claim 4, wherein the processor circuitry is to flag the exception as incorrect in response to a determination that the media presentation device was not in the muted viewing state” combination of Liss and Srinivasan teaches this limitation, where Liss discloses (¶0102, ¶0109) that when the system detects incorrect state of the presentation device, the system recalibrates, and Srinivasn discloses (¶0090, ¶0091) that results of the comparison of vectors to determine media presentation device state are evaluated to determine whether reference vector coefficients should be recalibrated.  For example, if the determination of the state of the presentation device is incorrect (818, 820, 822, 804) then the reference vector factor is recalibrated, and if it is correct (818, 822, END) then the system continues to monitor/ends as represented in Fig. 8.

Regarding claim 7, “The apparatus of claim 4, wherein the audio level is obtained from the media device meter” Liss discloses (¶0105, ¶0107, ¶0108) that the audio data is received using sensor at the meter device to detect the state of the presentation device as represented in Fig. 14.

Regarding claim 11, see rejection similar to claim 4.

Regarding claim 12, see rejection similar to claim 5.

Regarding claim 13, see rejection similar to claim 6.

Regarding claim 14, see rejection similar to claim 7.

Regarding claim 18, see rejection similar to claim 4.

Regarding claim 19, see rejection similar to claim 5.

Regarding claim 20, see rejection similar to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425